MoCULLOCII, C. J., (dissenting). The subject was dealt with by the lawmakers according to their unrestricted will, and there is no reason for attributing to them any intention other than that plainly expressed in the language of the statute. The statute in general terms declares the right of a judgment debtor to stay the judgment against him in all instances except those expressly mentioned, among others, “a judgment for personal injury or injuries resulting in death caused by neglect or default of another.” It seems to me that according to ordinary rules of interpretation the words “resulting in death” modify all that goes before on the subject embraced. It must- be and is conceded on all sides that the words ‘ ‘ caused by neglect or default of another” relate back to and modify all that goes before, and if that be true, the preceding words “resulting in death” must also modify the words “personal injury” as well as the words “injuries.” If the word “or” had been intended to disjoin the words “personal injury” from the word “injuries” so as to make the words “resulting in death” relate solely to the latter, then the words “caused by neglect or default of another” should also be so construed, but that would lead to an illogical result, and the mention of it shows, I think, that the construction given to the statute by the majority is incorrect. It is plain to my mind that the framer of the statute meant to use the two words “injury’’ and “injuries” to denote singular and plural, unnecessary, it is true, but a form of expression often resorted to. There is nothing to indicate that the language used was meant in any technical sense, or -meant in any sense except that judgment for injury or injuries resulting in death caused by neglect or default of another should be exempted from the general operation of the statute. It is peculiar to assume that the framer of the statute intended to change the number from singular to plural in describing the two different kinds of judgments. Such is not the ordinary inference to draw from the use of both singular and plural numbers, for the natural drift of mind in framing a sentence is to follow the same form and continue the use of the number first adopted. It is more reasonable to suppose that it was meant to use the singular and plural with reference to the same subject, rather than that the different numbers should be used with reference to two different subjects. Again, the contention adopted by the majority leads to the result, as is so forcefully said by counsel, that the word “personal” does not qualify the word “injuries” at all, and is limited in its operation to the word “injury.” It is hardly conceivable that the Legislature would have made such a distinction. If it was intended to exempt two different kinds of judgments from the allowance of stay, as the majority now hold, that is to say recoveries of judgments by individuals for injuries to their own persons caused by the neglect or default of another, and judgments rendered in favor of the next of kin or the personal representatives of decedents for injuries caused by neglect or default of another which resulted in the death of such decedents, then much more explicit and appropriate language would have been used to express that meaning. The plain English of the clause is, I think, that all judgments for personal injuries resulting in death are within the exemption and that all others may be stayed. The framer of the statute had his own reasons for making the distinction in the kinds of judgments to be exempted from stay and it is not within our province to inquire into those reasons, for the legislative will on the subject is supreme, whether reasonably or arbitrarily exercised. Mr. Justice SMITH concurs in these views.